Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a Final Office action. In response to communications received 10/29/2020, on
1/29/2021, Applicant amended claims 1-2 and 11-12 and canceled claims 3 and 13. Claims 1-2, 4-12 and 14-22 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains

Response to Argument

With respect to the 101 arguments, Applicant argues that the amended claimed limitations of independent claims 1 and 11 “do not recite a judicial exception” and do not correspond to an “abstract idea identified by the Patent Office” (See Remarks at pgs. 10-12). However, Examiner notes that the amended independent claims are directed to methods of organizing human activity, as identified by the 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the sales data collected within respective time periods and evaluated in matrix completion methods are performed to generate a forecast for product demand, which is a method of evaluating sales activities in efforts to determine a forecast in business relations. To provide more clarification, the amended limitations, gathering new sales data during the fourth time period; setting the fourth time period as a new overall time period; generating a new forecast for product demand during a fifth time period after the fourth time period using the new sales data; generating a second forecast for the product demand during the fourth time period for the product that is more accurate than the forecast for the product demand during the fourth time period using the new sales data, wherein the second forecast is based, at least in part, on the new forecast; and ordering new products based on the second forecast for the product demand, describe the collection of sales data to generate a sales forecast to order products. As shown in ¶0002 of the Applicant’s Specification, the invention is rooted in electronic commerce where sales must be accurately forecasted. Therefore, it is evident that this invention provides an abstract idea of organizing human activity by utilizing low-rank matrix completion to forecast electronic commerce sales activity for business relations. Additionally, when evaluating the claims as a whole, independent claims and dependent claims 5-6, 9, 15-16 and 19 introduce explicit mathematical equations and are therefore also directed to the judicial exception of mathematical relationships, equations and calculations. As explained above, Examiner did not overgeneralize the claims, but instead clearly identified why and how the claims were directed to one of the abstract idea groupings identified in the 2019 Revised Patent Subject Matter Eligibility Guidance. Additionally, as described above, the amended claims disclose limitations within the identified abstract idea. See the updated rejection below.

With respect to the 101 rejection, Applicant argues that amended independent claims 1 and 11 are similar to the claim in subject matter eligibility Example 39 (See Remarks at pgs. 13). However, Examiner respectfully disagrees. The claims in Example 39 recite a method for training a neural network for facial detection where digital face images are collected and transformed to create a modified set of digital facial images used to train the neural network. As explained in the argument above, the amended independent claims 1 and 11 recite mathematical equations and a method of organizing human activity by utilizing low-rank matrix completion to forecast electronic commerce sales activity for business relations. Therefore, the claims in Example 39 are distinguishable from Applicant's claims because the practice of transforming digital images for training a neural network for facial detection does not recite mathematical relationships, formulas, or calculations as well as any methods of organizing human activity.

With respect to the 101 rejection, Applicant argues that the amended independent claims 1 and 11 integrate the judicial exception into a practical application of the judicial exception (See Remarks at pgs. 14). However, Examiner respectfully disagrees. The amended claims recite the additional elements – A system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and a database.” The judicial exception is not integrated into a practical application because the use of the additional elements for receiving data (i.e. receiving data corresponding to an overall time period; etc.); processing data and repeating steps is merely implementing the abstract idea steps of valuing an idea (“forecasting sales using low-rank matrix completion”) in the manner of “apply it.” Specifically, as explained in the MPEP, limitations are not indicative of integration into a practical application when “adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea” (See MPEP 2106.05(f)). Additionally, the claimed limitations of “A system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform” constrain the abstract idea to a particular technological environment and do not provide significantly more.

Further with respect to the 101 rejection, Applicant argues that the independent claims contain additional elements that reflect an improvement in the functioning of a computer (See Remarks at pgs. 14-15). Specifically, Applicant attempts to analogize the amended independent claims to the claims found eligible in Enfish, Finjan and Core Wireless (See Remarks at pgs. 16), such that the amended independent claims are similarly directed to a specific improvement in computer functionality. However, Examiner respectfully disagrees. Examiner notes that the amended claimed limitations provide a recitation of gathering sales data with respective time periods and generating a new forecast for product demand. Besides the brief mention of a system comprising processors and database that is configured to apply, perform or store the acts of a matrix completion method in claim 1, the Applicant’s claims (including independent claim 11) are completely silent to any computer functions directed to an improvement to the functioning of a computer. Examiner is unclear how the claims can be directed to an improvement of computer functionality. Therefore, Applicant’s claims are distinguishable from the claims found eligible in Enfish, Finjan and Core Wireless because Applicant’s practice of generating matrix completion to forecast product demand is not rooted in, or reasonably understood as encompassing, an invention that improves the function of the computer system itself.

Also, with respect to the 101 rejection, Applicant argues that the amended independent claims 1 and 11 contain additional elements that reflect an improvement to other technology or technical field (See Remarks at pgs. 17-18). Applicant attempts to analogize the amended independent claims to the claims found eligible in McRo, Thales Visionx and Diehr (See Remarks at pgs. 15-19), such that the amended independent claims are similarly directed to an improvement in technology or technical field. Specifically, Applicant notes that the amended independent claims 1 and 11 are directed to a specific improvement in another technology or technical field, specifically database completion where consecutive data entries are missing (See Remarks at pg. 19). However, Examiner respectfully disagrees. Examiner notes that the amended claimed limitations provide a recitation of gathering sales data with respective time periods and generating a new forecast for product demand. The amended independent claims 1 and 11 merely mention the use of a database for the conventional function of storing data (i.e. data within matrices for a time period (matrix A, matrix B, matrix C)). However, the claims do not recite any improvement to the claimed database or any specific database completion technologies. Matrix completion are algorithms with the task of filling in a matrix based on a relatively small number of entries (See Applicant’s Specification, ¶0061-0065). Matrix completion involves the completion of data in matrices and not the completion of database or memory rooted in, or reasonably understood as encompassing, an invention that improves database completion technologies. Therefore, Examiner is unclear how the claims can be directed to an improvement to other technology or technical field, specifically technology for database completion where consecutive data entries are missing. Additionally, Applicant also argues that the amended claims “contain additional elements that transform and/or reduce a particular article to a different state or thing,” such that the invention affects a change in the “physical realm” (See Remarks at pg. 20). However, Examiner notes that similar to the claims in SAP America, Applicant’s claims recite a database and processor that are in the physical realms of things, but require “no improved computer resources” (SAP AMERICA v. INVESTPIC). Rather, Applicant’s amended claims do not recite any improved computer or network, but the improved organizational and mathematical analysis required for matrix completion; and indeed, the specification makes clear that off-the-shelf computer technology is usable to carry out the analysis (See Specification, ¶0020-0023).

Further, with respect to the 101 arguments, Applicant argues that the amended independent claims contain additional elements that transform and/or reduce a particular article to a different state or thing and support a conclusion that the amended independent claims integrate the judicial exception into a practical application of the judicial exception (See Remarks pgs. 19-20). Also, Applicant argues that the amended independent claims contain additional elements that applies and/or uses the judicial exception in some other meaningful way (See Remarks at pg. 20). However, Examiner respectfully disagrees. The claim recites the additional elements – “a system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors… and a database on the one or more non-transitory storage devices. The additional elements are recited at a high-level of generality (i.e., as a generic computer forecasting sales using low-rank matrix completion) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional elements do not improve the functioning of a computer or to any other technology or technical field; effect a transformation or reduction of a particular article to a different state or thing; and/or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For at least these reasons explained above, the additional elements do not provide “significantly more than the recited judicial exception” (as argued by the Applicant at pgs. 21-22).  

Also, with respect to the 101 arguments, Applicant argues that the amended independent claims ad a specific limitation or combination of limitations that are not well-understood, routing, conventional activity in the field (See Remarks at pg. 22-23). However, Examiner respectfully disagrees. Examiner first notes that the amended limitation, “gathering new sales data during the fourth time period; setting the fourth time period as a new overall time period; generating a new forecast for product demand during a fifth time period after the fourth time period using the new sales data; generating a second forecast for the product demand during the fourth time period for the product that is more accurate than the forecast for the product demand during the fourth time period using the new sales data, wherein the second forecast is based, at least in part, on the new forecast; and ordering new products based on the second forecast for the product demand,” does not constitute as an additional element because the limitation recites a method of organizing human activity such that sales data is gathered to generate a forecast for ordering products, which recites a judicial exception. Examiner also notes that amended independent claim 1 discloses the following additional elements: “a system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors… and a database on the one or more non-transitory storage devices.” According to the Applicant’s Specification, in at least ¶0020-0023, “a central processing unit (CPU) is coupled to a system bus. The architecture of CPU can be compliant with any of a variety of commercially distributed architecture families… a system bus is also coupled to a memory storage unit…the operating system can perform basic tasks such as, for example, controlling and allocating memory, prioritizing the  processing of instructions, controlling input and output devices, facilitating  networking, and managing files. Some examples of common operating systems can comprise various versions/distributions of Microsoft® Windows® operating  system (OS), Apple® OS X, UNIX@ OS, and Linux® OS. As used herein, "processor" and/or "processing module" means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions.” See also Applicant’s Specification, ¶0040, where the memory storage module(s) of central computer system 300 can comprise some or all of the memory storage module(s) storing database(s). It is evident from Applicant’s Specification that the system is a basic operating system, such as a Microsoft Windows operating system which may comprise of any type of processor capable of performing the desired functions. Therefore, according to the express statements of the Applicant’s Specification, Examiner can reasonably interpret that the elements of the claimed system are in fact found in a general purpose computer. Additionally, given the above citation to an express statement of the Applicant’s Specification, Examiner has met her burden according to the Berkheimer standard that the additional elements are well-understood, routine, and conventional (as argued by the Applicant in pgs. 23-24). It should be noted that when constructing a step 2B analysis, in accordance with the Berkheimer Memo, an Examiner has met her burden when she finds, and expressly supports a rejection in writing with a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-12 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed system in claims 1-2, 4-10 and 21 and the claimed method in claims 11-12, 14-20 and 22 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-2, 4-12 and 14-22.

In accordance with Step 2A, prong one, Claims 1-2, 4-12 and 14-22 are rejected because the claimed invention is directed to the abstract idea of forecasting sales using low-rank matrix completion without significantly more. The independent claim(s) recite(s):
receiving data corresponding to an overall time period;
dividing the overall time period into a first time period, a second time period, a third time period, and a fourth time period, wherein: the first time period has a length identical to a length of the second time period; the third time period has a length identical to a length of the fourth time period; and the third time period is located between the first time period and the second time period;
 dividing the data into a first matrix A, a second matrix B, and a third matrix C, wherein:
 the first matrix A contains data for the first time period; 
the second matrix B contains data for the second time period; and 
the third matrix C contains data for the third time period; 
completing a fourth matrix D using matrix completion methods on the first matrix A, the second matrix B, and the third matrix C wherein: the fourth matrix D is initially missing consecutive rows of entries; and 
the matrix completion methods comprise: iteratively solving a sub-problem using a singular value thresholding algorithm to estimate a fifth matrix U using the first matrix A and third matrix C; 
estimating a sixth matrix V using the first matrix A and the second matrix B; and using fifth matrix U and sixth matrix V to complete the fourth matrix D; and 
using the fourth matrix D to generate a forecast for product demand during the fourth time period; wherein the data comprises sales data; 
gathering new sales data during the fourth time period;
setting the fourth time period as a new overall time period;
generating a new forecast for product demand during a fifth time period after the fourth time period using the new sales data;
generating a second forecast for the product demand during the fourth time period for the product that is more accurate than the forecast for the product demand during the fourth time period using the new sales data, wherein the second forecast is based, at least in part, on the new forecast; and
ordering new products based on the second forecast for the product demand.
The above limitations viewed as an abstract idea are methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the sales data evaluated in the matrix completion methods are performed to generate a forecast for product demand, which is a method of evaluating sales activities in efforts to determine a forecast in business relations. As shown in ¶0002 of the Applicant’s Specification, the invention is rooted in electronic commerce where sales must be accurately forecasted. Therefore, it is evident that this invention provides an abstract idea of organizing human activity by utilizing low-rank matrix completion to forecast sales activity for business relations. Additionally, when evaluating the claims as a whole, claims 5-6, 9, 15-16 and 19 introduce explicit mathematical equations and are therefore also directed to the judicial exception of mathematical relationships, equations and calculations. This judicial exception is not integrated into a practical application because the use of a “system” for receiving data (i.e. receiving data corresponding to an overall time period; etc.); processing data; storing data (i.e. storing each of the first matrix A, second matrix B, and the third matrix C as a database) and repeating steps is merely implementing the abstract idea steps of valuing an idea (“forecasting sales using low-rank matrix completion”) in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims.

The independent claims recite an abstract idea directed to methods of organizing human activity and mathematical relationships, equations and calculations. Using a computer to receive, process and store the data resulting from this kind of organizational and calculative analysis merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible. The claimed limitations of “a system comprising: one or more processing modules; and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules and perform the acts” are constraining the abstract idea to a particular technological environment and do not provide significantly more.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “a system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors… and a database on the one or more non-transitory storage devices” The additional elements are recited at a high-level of generality (i.e., as a generic computer forecasting sales using low-rank matrix completion) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification, in at least ¶0020-0023, “a central processing unit (CPU) is coupled to a system bus. The architecture of CPU can be compliant with any of a variety of commercially distributed architecture families… a system bus is also coupled to a memory storage unit…the operating system can perform basic tasks such as, for example, controlling and allocating memory, prioritizing the  processing of instructions, controlling input and output devices, facilitating  networking, and managing files. Some examples of common operating systems can comprise various versions/distributions of Microsoft® Windows® operating  system (OS), Apple® OS X, UNIX@ OS, and Linux® OS. As used herein, "processor" and/or "processing module" means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions.” See also Applicant’s Specification, ¶0040, where the memory storage module(s) of central computer system 300 can comprise some or all of the memory storage module(s) storing database(s). Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted that the courts have recognized that “performing repetitive calculations,” “receiving, processing, and storing data,” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). From the interpretation of Specification and the MPEP 2106.05d (II), one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies. 

Claims 2 and 12 recite limitations which further limit the organizing human activity of collecting sales data and ordering products based on a forecast.

Claims 4-10 and 14-22 recite limitations which further limit the mathematical calculation and computation of a forecast with matrix data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Modarresi et al. (US 2015/0213389): Methods and systems for determining Key Performance Indicators (KPIs) associated with electronic content, such as website content.  A method receives a request to determine a significance of an input variable to an output variable, wherein the input variable is a website characteristic and the output variable is a website-interaction metric. The method retrieves a data set comprising information about website characteristics of existing websites and historical information about actual interactions with the existing websites, wherein the data set comprises entries for the input variable and entries for the output variable for one or more websites.  The method then replaces missing entries with implied values and determines the significance of the input variable to the output variable.

Rossi et al. (US 2016/0012088): A system and a method perform matrix factorization.  According to the system and the method, at least one matrix is received.  The at least one matrix is to be factorized into a plurality of lower-dimension matrices defining a latent feature model.  After receipt of the at least one matrix, the latent feature model is updated to approximate the at least one matrix.  The latent feature model includes a plurality of latent features.  Further, the update performed by cycling through the plurality of latent features at least once and alternatingly updating the plurality of lower-dimension matrices during each cycle.


Wagner (US 2012/0259676): Methods and apparatus are disclosed to model consumer choices.  An example method includes identifying a set of products, receiving respondent choice data associated with the set of products, and adding the set of products to a base multinomial logit (MNL) model.  The example method also includes generating, with a programmed processor, a number of copies of the MNL model to form an aggregate model based on a number of products in the set, each copy including an item utility parameter for each product in the set of products, and creating a matrix structure based on the number of products in the set, the matrix structure to be subtracted from each item utility parameter in the aggregate model.  Further, the example method includes estimating each item utility parameter of the aggregate model and the matrix structure based on the number of copies of the MNL model and the respondent choice data, and calculating a choice probability based on each of the estimated utility parameters.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE ROBINSON whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE. ROBINSON
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683